  
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4045 
 
AN ACT 
To modify the Department of Defense Program Guidance relating to the award of Post-Deployment/Mobilization Respite Absence administrative absence days to members of the reserve components to exempt any member whose qualified mobilization commenced before October 1, 2011, and continued on or after that date, from the changes to the program guidance that took effect on that date. 
 
 
1.Treatment of Program Guidance relating to the award of Post-Deployment/Mobilization Respite Absence administrative absence days to members and former members of the reserve components under DOD Instruction 1327.06 
(a)Discretion of the Secretary of DefenseThe Secretary of Defense may determine that the changes made by the Secretary to the Program Guidance relating to the award of Post-Deployment/Mobilization Respite Absence program administrative absence days or other benefits described in subsection (b) to members and former members of the reserve components under DOD Instruction 1327.06 effective as of October 1, 2011, shall not apply to a member of a reserve component, or former member of a reserve component, whose qualified mobilization (as described in such program guidance) commenced before October 1, 2011, and continued on or after that date until the date the mobilization is terminated. 
(b)Authorized benefitsUnder regulations prescribed by the Secretary of Defense, the Secretary concerned may provide a member or former member of the Armed Forces described in subsection (a) with one of the following benefits: 
(1)In the case of an individual who is a former member of the Armed Forces at the time of the provision of benefits under this section, payment of an amount not to exceed $200 for each day the individual would have qualified for a day of administrative absence had the changes made to the Program Guidance described in subsection (a) not applied to the individual, as authorized by such subsection. 
(2)In the case of a member of the Armed Forces on active duty at the time of the provision of benefits under this section, either one day of administrative absence or payment of an amount not to exceed $200, as selected by the member, for each day the member would have qualified for a day of administrative absence had the changes made to the Program Guidance described in subsection (a) not applied to the member, as authorized by such subsection. 
(3)In the case of a member of the Armed Forces serving in the Selected Reserve, Inactive National Guard, or Individual Ready Reserve at the time of the provision of benefits under this section, either one day of administrative absence to be retained for future use or payment of an amount not to exceed $200, as selected by the member, for each day the member would have qualified for a day of administrative absence had the changes made to the Program Guidance described in subsection (a) not applied to the member, as authorized by such subsection. 
(c)Exclusion of certain former membersAn individual who is a former member of the Armed Forces is not eligible under this section for the benefits specified in subsection (b)(1) if the individual was discharged or released from the Armed Forces under other than honorable conditions. 
(d)Form of paymentThe payments authorized by subsection (b) may be paid in a lump sum or installments, at the election of the Secretary concerned. 
(e)Relation to other pay and leaveThe benefits provided to a member or former member of the Armed Forces under this section are in addition to any other pay, absence, or leave provided by law. 
(f)DefinitionsIn this section: 
(1)The term Post-Deployment/Mobilization Respite Absence program means the program of the Secretary concerned to provide days of administrative absence not chargeable against available leave to certain deployed or mobilized members of the Armed Forces in order to assist such members in reintegrating into civilian life after deployment or mobilization. 
(2)The term Secretary concerned has the meaning given that term in section 101(5) of title 37, United States Code. 
(g)Commencement and duration of authority 
(1)CommencementThe authority to provide days of administrative absence under paragraphs (2) and (3) of subsection (b) begins on the date of the enactment of this Act and the authority to make cash payments under such subsection begins, subject to subsection (h), on October 1, 2012. 
(2)ExpirationThe authority to provide benefits under this section expires on October 1, 2014. 
(3)Effect of expirationThe expiration date specified in paragraph (2) shall not affect the use, after that date, of any day of administrative absence provided to a member of the Armed Forces under subsection (b) before that date or the payment, after that date, of any payment selected by a member or former member of the Armed Forces under such subsection before that date. 
(h)Cash payments subject to availability of appropriationsNo cash payment may be made under subsection (b) unless the funds to be used to make the payments are available pursuant to an appropriations Act enacted after the date of enactment of this Act. 
(i)Funding offsetThe Secretary of Defense shall transfer $4,000,000 from the unobligated balances of the Pentagon Reservation Maintenance Revolving Fund established under section 2674(e) of title 10, United States Code, to the Miscellaneous Receipts Fund of the United States Treasury.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
